Name: Commission Regulation (EC) NoÃ 41/2005 of 13 January 2005 amending the representative prices and the additional import duties for molasses in the sugar sector laid down by Regulation (EC) NoÃ 18/2005
 Type: Regulation
 Subject Matter: EU finance;  trade;  prices;  foodstuff
 Date Published: nan

 14.1.2005 EN Official Journal of the European Union L 11/5 COMMISSION REGULATION (EC) No 41/2005 of 13 January 2005 amending the representative prices and the additional import duties for molasses in the sugar sector laid down by Regulation (EC) No 18/2005 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the market in sugar (1), Having regard to Commission Regulation (EC) No 1422/95 of 23 June 1995 laying down detailed rules of application for imports of molasses in the sugar sector and amending Regulation (EEC) No 785/68 (2), and in particular the second sentence of the second subparagraph of Article 1(2) thereof, Whereas: (1) The representative prices and additional duties applicable to imports of molasses from 7 January 2005 are laid down by Commission Regulation (EC) No 18/2005 (3). (2) On the basis of the information currently available to the Commission, those prices and duties should be amended in accordance with Regulation (EC) No 1422/95, HAS ADOPTED THIS REGULATION: Article 1 The representative prices and additional duties applicable to imports of the products referred to in Article 1 of Regulation (EC) No 1422/95, laid down by Regulation (EC) No 18/2005, are hereby amended as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 14 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 January 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16). (2) OJ L 141, 24.6.1995, p. 12. Regulation as amended by Regulation (EC) No 79/2003 (OJ L 13, 18.1.2003, p. 4). (3) OJ L 5, 7.1.2005, p. 19. ANNEX Amended amounts of representative prices and additional duties for imports of molasses in the sugar sector applicable from 14 January 2005 (EUR) CN code Amount of the representative price in 100 kg net of the product in question Amount of the additional duty in 100 kg net of the product in question Amount of the duty to be applied to imports in 100 kg net of the product in question because of suspension as referred to in Article 5 of Regulation (EC) No 1422/95 (1) 1703 10 00 (2) 9,89  0 1703 90 00 (2) 10,35  0 (1) This amount replaces, in accordance with Article 5 of Regulation (EC) No 1422/95, the rate of the Common Customs Tariff duty fixed for these products. (2) For the standard quality as defined in Article 1 of Commission Regulation (EEC) No 785/68 (OJ L 145, 27.6.1968, p. 12).